UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7237



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BARBARA HAWKINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-03-48-AW; CA-05-898-AW)


Submitted:   December 21, 2005            Decided:   January 20, 2006


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barbara Hawkins, Appellant Pro Se. Stuart A. Berman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Barbara Hawkins seeks to appeal the district court’s

order denying relief on her 28 U.S.C. § 2255 (2000) motion.         This

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.     28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”            28 U.S.C. §

2253(c)(2)     (2000).   A   prisoner    satisfies    this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of her constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.     See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).          We have independently

reviewed the record and conclude that Hawkins has not made the

requisite     showing.   Accordingly,     we   deny   a   certificate   of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                DISMISSED




                                 - 2 -